DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species A drawn to Fig. 2 in the reply filed on 5/16/2022 is acknowledged.

Claims 1-9 are currently being examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 12, “the turbine rotor side” should read as – a turbine rotor side --.  Appropriate correction is required.

Drawings
Since the specification describes Figure 11 as illustrating a conventional turbine rotor, Figure 11 should be designated by a legend such as --Prior Art-- if only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cooling medium supply mechanism” in claims 1-3 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:  an introduction passage, a pressure regulating valve, a cooling medium supply source, a control unit and a sensing unit per instant application specification para. 0102.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al. WO2018109810 (citations are per attached English machine translation) in view of Inomata et al. 20100008756.

Regarding independent claim 1, Tsuruta discloses an axial flow turbine (5 Fig. 5), comprising: 
a casing (15a, 15b and 14 Fig. 5); 
a turbine rotor (11 Fig. 5) provided to penetrate in the casing (where penetrate is understood to mean to pass into or through per Merriam-Webster online dictionary, rotor 5 does penetrate, i.e., pass into or through casing 15a, 15b and 14 in Fig. 5); 
a rotor wheel (labeled in annotated Fig. 5) which protrudes from an outer peripheral surface (labeled in annotated Fig. 5) of the turbine rotor to a radial outside (labeled in annotated Fig. 5) over a circumferential direction (labeled in annotated Fig. 5) and is formed in a plurality of stages (a plurality of stages of rotor blades 13 are shown in Fig. 5) in a turbine rotor axial direction (labeled in annotated Fig. 5), the rotor wheel having rotor blades in the circumferential direction (rotor blades 13 are planted in the circumferential direction per para. 0027); 
a first seal part (labyrinth seals 12b in Fig. 5) provided on a downstream side of the rotor wheel (downstream side is on side with exhaust arrow which is shown in Fig. 5 after final stage) at a final stage (labeled in annotated Fig. 5) with a predetermined gap (labeled in annotated Fig. 5) apart from the rotor wheel, the first seal part sealing between the turbine rotor and the casing (labyrinth seals 12b seal between turbine rotor 11 and casing 14 in Fig. 5; para. 0026); 
a second seal part (wheel space seal 28b Fig. 5) provided between the rotor wheel at the final stage and the first seal part (28b is between the final stage and 12b in annotated Fig. 5), the second seal part preventing inflow to a turbine rotor side (per para. 49 exhaust fluid is prevented from leaking through 28b toward a turbine rotor side since cooling fluid pressurizes the seal and only cooling fluid is allowed to leak away from the turbine rotor side of 28b as shown by arrow 70 in Fig. 5) of a working fluid (working CO2) having passed through the rotor blade at the final stage (working CO2 exhaust fluid is shown by arrow labeled EXHAUST just downstream of the final stage in annotated Fig. 5); and 
a cooling medium supply mechanism (per 112(f) interpretation discussed above: introduction passage labeled on annotated Fig. 5-A, pressure regulating valves 39 and 81 in Fig. 5, cooling medium CO2 is supplied and circled in annotated Fig. 5-A, control unit 50 in Fig. 5, pressure sensors 53, 51 in Fig. 5 and load sensor 52 labeled in annotated Fig. 5-A with 52 as indicated in Figs. 2-3) which supplies a cooling medium (cooling CO2) directly to a space (labeled in annotated Fig. 5-A) partially surrounded by the rotor wheel at the final stage, the turbine rotor, the first seal part and the second seal part as seen in annotated Fig. 5-A.

    PNG
    media_image1.png
    781
    1284
    media_image1.png
    Greyscale


	

    PNG
    media_image2.png
    781
    1172
    media_image2.png
    Greyscale

	Tsuruta is silent regarding the space is surrounded by (where surround is understood to mean to enclose on all sides per Merriam-Webster online dictionary) the rotor wheel at the final stage, the turbine rotor, the first seal part and the second seal part.
	Inomata teaches a turbine rotor (25 Fig. 6) with a seal (diaphragm 110, labyrinth packing 56a, 56b and 56c in Fig. 6; para. 60) between the turbine rotor and casing (109 Fig. 6) on a downstream side of a rotor wheel (13 Fig. 6) at a final stage of the turbine rotor (blade 111 is the final stage of the turbine rotor per para. 60). Inomata teaches a cooling passage (60, 112 Fig. 6) which extends through the diaphragm 110 and which has opening 112a directed toward the rotor wheel 113.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first seal part of Tsuruta to also include structure being connected to the inner casing 15b via a diaphragm with multiple labyrinth packings with the diaphragm including a cooling passage as taught by Inomata to seal between the turbine rotor 11 and inner casing 15b because the gland labyrinth seal assembly prevents leakage of the working fluid and keeps the working fluid inside the turbine (Inomata para. 45), and the cooling passage through the diaphragm directs cooling fluid which cools the rotor wheel directly as well as cools the diaphragm and prevents the packings from having a temperature increase such that the turbine rotor can be prevented from being heated by radiation heat from the labyrinth packings (Inomata paras. 60-61).
The space of Tsuruta in view of Inomata is surrounded by the rotor wheel at the final stage, the turbine rotor, the first seal part and the second seal part since the first seal part including the diaphragm is positioned between the turbine rotor and inner casing and between the inner casing and rotor wheel as shown in annotated Fig. 6 of Inomata and as shown in the annotated Fig. 5-B of Tsuruta in view of Inomata.

    PNG
    media_image3.png
    658
    1054
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    925
    1123
    media_image4.png
    Greyscale


	Regarding claim 2, Tsuruta in view of Inomata teaches all that is claimed in claim 1 discussed above and Tsuruta further discloses the cooling medium supply mechanism comprises a pressure regulating valve which regulates a pressure of a cooling medium supplied to the space (Both regulating valves 39 and 81 are controlled by control unit 50 per paras. 55 and 60 to regulate a pressure of the cooling CO2 where control unit 50 uses signals from pressure sensor 53 of the cooling CO2 flow on the high pressure side (which is supplied via cooling passage A and the high pressure side supplies cooling CO2 flow to balance piston extraction hole 29 which fluidly connects with passages C which fluidly connect to D which supplies cooling CO2 to the space) and pressure sensor 53 on the low pressure side (which supplies cooling CO2 to passage B) of balance piston seal 23 with the pressure of cooling chamber B to become almost the same as that of the cooling chamber D per paras. 44-48, and control unit 50 also uses signals from pressure sensor 51 which measures pressure in the working CO2 injection pipe 31 per para. 55. Pressure of the cooling CO2 is controlled by control unit 50 and regulating valves 39 and 81 to prevent backflow of exhaust flow from the turbine into the passages used for cooling including the space which is fluidly connected to D and to control a counter thrust force per paras. 49, 56-58 and 61.)
This limitation is interpreted in further limiting the cooling medium supply mechanism from just including the structures or equivalents named in the 112(f) interpretation above to requiring a pressure regulating valve which regulates a pressure of a cooling medium supplied to the space instead of a pressure regulating valve or equivalent.

Regarding claim 3, Tsuruta in view of Inomata teaches all that is claimed in claim 1 discussed above and Tsuruta further discloses wherein the cooling medium supply mechanism comprises an introduction passage which introduces a cooling medium from an outside of the axial flow turbine to the space (cooling CO2 is introduced into the introduction passage from the supply source which is outside the axial flow turbine as shown in annotated Fig. 5-A and as already discussed above in claim 1, the introduction passage provides the cooling CO2 to the space in annotated Fig. 5-B).
This limitation is interpreted in further limiting the cooling medium supply mechanism from just including the structures or equivalents named in the 112(f) interpretation above to requiring an introduction passage which introduces a cooling medium from an outside of the axial flow turbine to the space instead of an introduction passage or equivalent.

Regarding claim 4, Tsuruta in view of Inomata teaches all that is claimed in claim 3 discussed above and the combination already teaches wherein the introduction passage is formed in the first seal part (as discussed above in claim 1, the introduction passage includes 60, 112 which is formed in the first seal part as shown in annotated Fig. 6 of Inomata, and this cooling passage of 60, 112 through the first seal part is part of the introduction passage which extends from the supply source in annotated Fig. 5-A of Tsuruta to the space in annotated Fig. 5-B of Tsuruta in view of Inomata), or the first seal part and the casing.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the introduction passage formed in the first seal part for the reasons described in claim 1 discussed above: the cooling passage through the diaphragm of the first seal directs cooling fluid which cools the rotor wheel directly as well as cools the diaphragm and prevents the packings from having a temperature increase such that the turbine rotor can be prevented from being heated by radiation heat from the labyrinth packings (Inomata paras. 60-61).

Regarding claim 5, Tsuruta in view of Inomata teaches all that is claimed in claim 3 discussed above and Tsuruta further discloses the introduction passage is constituted of an introduction pipe, or an introduction pipe and an introduction hole (the introduction passage of Tsuruta is made up of at least injection pipe 33 and holes 27, 29 and 19 in annotated Fig. 5-A where constituted is understood to mean made up, formed, composed per Merriam-Webster online dictionary).

Regarding claim 6, Tsuruta in view of Inomata teaches all that is claimed in claim 4 discussed above and Tsuruta further discloses the introduction passage is constituted of an introduction pipe, or an introduction pipe and an introduction hole (the introduction passage of Tsuruta is made up of at least injection pipe 33 and holes 27, 29 and 19 in annotated Fig. 5-A where constituted is understood to mean made up, formed, composed per Merriam-Webster online dictionary). 

Regarding claim 7, Tsuruta in view of Inomata teaches all that is claimed in claim 1 discussed above and Tsuruta further discloses wherein 
the second seal part (28b in Fig. 5) comprises: 
a first seal fin (labeled in annotated Fig. 5-C) which protrudes from an upstream-side end face of the inner casing to an upstream side (as seen in annotated Fig. 5-C the first seal fin protrudes upstream from an upstream end face of inner casing 15b); and 
a second seal fin (labeled in annotated Fig. 5-C) whose tip portion is disposed to be displaced from a tip portion of the first seal fin in a radial direction (the tip portion of the first seal is radially outward of the tip portion of the second seal fin in annotated Fig. 5-C) and which protrudes from a downstream-side end face of the rotor wheel at the final stage to a downstream side (the second seal fin protrudes from a downstream end face of the final stage of the rotor wheel in the downstream direction in annotated Fig. 5-C).

    PNG
    media_image5.png
    775
    1163
    media_image5.png
    Greyscale

In modifying Tsuruta in view of Inomata as discussed above in claim 1, the first seal part of Tsuruta was modified to include the diaphragm and labyrinth packings as shown in annotated Fig. 6 of Inomata such that the upstream end face of the first seal part is facing the rotor wheel instead of the inner casing facing the rotor wheel as shown in annotated Fig. 5-B of Tsuruta in view of Inomata. In Tsuruta in view of Inomata, the first seal fin therefore protrudes from an upstream-side end face of the first seal part to an upstream side which is also shown in annotated Fig. 6 of Inomata.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the first seal fin protrude from an upstream-side end face of the first seal part to an upstream side in the invention of Tsuruta in view of Inomata in order to maintain the sealing function of wheel space seal 28b to prevent the exhaust chamber flow in exhaust chamber E from flowing (leaking) into the cooling chamber D (which includes the claimed space) as taught by Tsuruta (see annotated Fig. 5-B and para. 49 of Tsuruta).

Regarding claim 8, Tsuruta in view of Inomata teaches all that is claimed in claim 1 discussed above and Tsuruta further discloses wherein the casing comprises an outer casing (14 Fig. 5) and an inner casing (15a, 15b in Fig. 5) disposed in the outer casing.
Regarding claim 9, Tsuruta in view of Inomata teaches all that is claimed in claim 1 discussed above and the cooling supply mechanism of Tsuruta in view of Inomata is capable of wherein 
the cooling medium supply mechanism supplies a cooling medium to the space or blocks supply of a cooling medium to the space based on a temperature or a pressure in the space, or a load of the axial flow turbine. 
This limitation is considered intended use of the cooling medium supply mechanism and the cooling medium supply mechanism of Tsuruta in view of Inomata as discussed above in claim 1 is capable of this intended use.  As already discussed above in claim 1 and per 112(f) interpretation, the cooling medium supply mechanism includes introduction passage labeled on annotated Fig. 5-A, pressure regulating valves 39 and 81 in Fig. 5, cooling medium CO2 is supplied and circled in annotated Fig. 5-A, control unit 50 in Fig. 5, pressure sensors 53, 51 in Fig. 5 and load sensor 52 labeled in annotated Fig. 5-A with 52 as indicated in Figs. 2-3).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON JOAN HARRINGTON whose telephone number is (571)272-2359. The examiner can normally be reached M-F 8 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741                                                                                                                                                                                                        




/A.J.H./Examiner, Art Unit 3741